Citation Nr: 1134606	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial disability rating for service-connected lumbosacral strain, currently evaluated 20 percent disabling.

2.  Entitlement to an increased initial disability rating for service-connected residuals of a stress fracture of the third metatarsal of the left foot with plantar fasciitis, currently evaluated 10 percent disabling.

3.  Entitlement to an increased initial disability rating for service-connected residuals of stress fractures of the second and third metatarsals of the right foot with plantar fasciitis, currently evaluated 10 percent disabling.

4.  Entitlement to an increased initial disability rating for service-connected left patellofemoral pain syndrome, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 2001 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2010, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was provided VA examinations which are adequate for rating her disabilities.  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is not productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

2.  The evidence does not establish that the Veteran has a moderately severe disability involving the left foot or the right foot.  

3.  The Veteran's left knee disorder is characterized by extension to 0 degrees, flexion to at least 98 degrees, and no instability or arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a lumbosacral strain, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).  

2.  The criteria for an initial disability evaluation in excess of 10 percent for residuals of stress fractures of the second and third metatarsals of the right foot with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5284 (2010). 

3.  The criteria for an initial disability evaluation in excess of 10 percent for residuals of stress fractures of the second and third metatarsals of the left foot with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5284 (2010). 

4.  The criteria for an initial disability rating in excess of 10 percent for left patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's initial evaluation claim arises from her disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical treatment and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

First, the RO has obtained VA outpatient records s well as the Veteran's service treatment records.  The Veteran was also afforded VA examinations in connection with her claims.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  Each examiner examined the Veteran and took a complete history.  The claims file was reviewed. The examinations provided adequate basis for rating the Veteran's disorders.   Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since she was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The examinations in this case are adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2010). 

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  However, in the instant case the Veteran is employed and she has not contended that her disabilities have rendered her unemployable.  Under these circumstances, the Board finds that no action is required with regard to a TDIU claim.   


Increased Initial Evaluations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the  disability from the point of view of the Veteran working or  seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent of the disability in the Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  

In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. See 38 C.F.R. § 4.59 (2010).

The Veteran seeks increased initial evaluations for her service-connected disorders.  She contends that the disorders are more disabling than reflected in the current evaluations assigned.  


The Evidence

The Veteran was examined by VA in August 2005.  It was noted that the Veteran expected to leave the military in December 2005.  The Veteran reported having sustained a stress fracture of the left foot and of the right foot during her service.  She reported using shoe inserts which were helpful.  She complained of discomfort along the plantar surface of her second toe bilaterally.  She reported that the foot discomfort did not affect her usual occupation which is a desk job and the foot discomfort did not affect her usual activities.  The Veteran also reported feeling popping and grinding and an empty feeling in her left knee.  She stated that she occasionally used a brace on the left knee.  She denied a history of erythema, warmth, swelling or locking.  She reported that her knee occasionally gives way.  She stated that the left knee did not affect her daily activities or her usual occupation.  The Veteran reported right sided back pain radiating into the right buttock.  She denied a history of incapacitating low back pain.  She stated that the left knee did not affect her daily activities or her usual occupation.  

Examination of the feet showed tenderness along the second phalanx bilaterally.  Heel and toe gait were normal and her shoes did not demonstrate any unusual wear.  There was no evidence of edema, swelling, erythema or instability on manipulation of the hindfoot or the forefoot. Examination of the knees shows no evidence of warmth, tenderness, swelling, or erythema.  Varus and valgus stress were negative bilaterally.  Flexion was to 0 to 140 degrees bilaterally with no evidence of pain, weakness, fatigability or lack of endurance with repetitive movement.  Examination of the spine showed no evidence of paraspinous spasm.  Straight-leg raising negative bilaterally.  Flexion was from 0 to 90 degrees, extension is to 0 to 30, lateral bending was to 30 degrees bilaterally and rotation was to 30 degrees bilaterally.  There was no evidence of pain with active movement, and no evidence of pain, weakness, fatigability, or lack of endurance with repetitive movement.  The diagnoses were: status post stress fractures bilaterally, left third metatarsal and right second metatarsal with no evidence of functional impairment; left patellofemoral pain syndrome with no evidence of functional impairment-X-ray is normal; and lumbosacral strain with no evidence of functional impairment-X-ray is normal.  

The Veteran was examined by VA in September 2007.  She reported having left knee stiffness with catching in the knee.  She reported having periods of flare-ups once a month with two days for resolution.  She reported the knee did not limit her job but does limit recreation.  She denied episodes of dislocation or recurrent subluxation.  As to the lumbar spine, the Veteran reported back pain with radiation to the buttocks.  She reported having one flare-up due to heavy lifting.  Concerning the feet, the Veteran reported pain when ambulating which kept her from performing recreational activities.  She stated she had flare-ups in cold weather, when walking and with physical activity.  It was noted that she wears soft shoe inserts.  

On examination, motion of the left knee was reported as from 0 to 130 degrees.  There was painful motion and no instability.  There was pain at 20 degrees with lack of endurance and incoordination at 20 degrees.  There was objective evidence of painful motion, tenderness and guarding.  The Veteran had a positive McMurrays and negative valgus and varus stress tests.  Her gait was normal.  There was no ankylosis and no inflammatory arthritis.  Examination of the spine showed motion as follows: forward flexion to 50 degrees; extension to 10 degrees; left lateral flexion to 30 degrees; right lateral flexion to 40 degrees; left lateral rotation to 45 degrees; and right lateral rotation to 45 degrees.  There was pain with flexion and extension at extremes.  There was pain, fatigue, and lack of endurance on repetitive motion.  Repetitive bending elicited more pain in the back with increase radiculapathy.  There was no ankylosis.  Sensory examination of the lower extremities showed impairment to light touch on the left.  Muscle tone was normal and there was no atrophy.  Reflexes were normal.  Examination of the feet showed painful and tenderness of both feet.  She had pain when attempting double and single toe raises, bilaterally.  Pain was noted along the plantar fascia and 2/3 metatarsals, bilaterally.  There was no pes planus and no foot abnormalities, bilaterally and there was pain over the posterior tibial tendon, bilaterally.  There were no callosities, and no skin breakdown or unusual shoe wear.  There were no skin or vascular abnormalities.  There was no showing of hammertoes, hallus valgus or rigidus and no showing of clawfoot.  X-rays of the feet showed no abnormality.  X-rays of the left knee showed no abnormality and X-rays of the lumbar spine were noted not to show significant degenerative changes, with mild facet hypertrophy L5-S1.  The diagnoses were: bilateral foot metatarsal stress fracture, possible patellofemoral syndrome versus meniscal tear left knee, and possible herniated disk/;DDD lower lumbar spine.  

VA outpatient treatment records show that in September 2009 the Veteran was fitted with shoe inserts.  She complained of left foot pain. 

The Veteran was examined by VA in February 2011 regarding her bilateral foot disorder.  The claims file was reviewed.  The Veteran complained of left foot pain while standing, while walking and at rest, fatigability while walking, and lack of endurance while standing and while walking.  As to the right foot, she reported having pain while standing, while walking and at rest, fatigability while standing and while walking, weakness while standing and while walking, and lack of endurance while standing and while walking.  There are no flare-ups and functional limitations were noted as being able to stand up to one hour.  She could walk 1/4 mile.  It was noted that she used inserts.  Examination of the left foot showed no evidence of swelling, instability, weakness or abnormal weight bearing.  There was evidence of painful motion and tenderness.  There was no hammertoes, hallux valgus or rigidus, vascular foot abnormality, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  There was no atrophy and no other foot deformity.  As to the right foot there was no evidence of swelling, instability, weakness or abnormal weight bearing.  There was evidence of painful motion, weakness, and tenderness.  There was no hammertoes, hallux valgus or rigidus, vascular foot abnormality, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  There was no atrophy and no other foot deformity.  X-rays showed bilateral hallux valgus with metatarsus varus.  There were minimal calcaneal bone spurs with normal joint space.  The impression was, mild degenerative arthritis.  The examiner diagnosed degenerative changes of the right and left foot with plantar fasciitis.   It was noted that there were no significant occupational effects regarding either foot.  As to daily activities there were moderate effects on chores, shopping and exercise bilaterally.  As to sports, it was noted that they were prevented on the left and there was moderate effect on the right.  As to recreation the effects were mild on the left.  It was noted that the Veteran is employed and that time lost from work in the last year was due to pregnancy.  

In February 2011, the Veteran was examined to evaluate her left knee disorder.  The claims file was reviewed.  She complained of instability, stiffness, and pain.  She noted having flare-ups weekly of moderate severity.  Examination showed tenderness with no instability or grinding.  There was no patellar or meniscus abnormality.  Flexion was to 98 degrees with pain and extension was to 0 degrees.  Pain began at 20 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no ankylosis.  X-rays showed anatomic alignment without acute fracture-dislocation.  It was noted that there were no significant occupational effects.  As to daily activities, there was a mild effect on chores and shopping and moderate effect on recreation, driving and traveling.  There was a severe effect on exercise.  It was noted that the Veteran is employed and that time lost from work in the last year was due to pregnancy.  

The Veteran underwent a VA back examination in February 2011.  The claims file was reviewed.  She reported a history of urinary incontinence, numbness, and leg or foot weakness.  It was noted that the Veteran stated she had stress incontinence after the birth of her first child.  She complained of fatigue, decreased motion, stiffness, weakness and pain.  She reported the pain radiated into the left buttock into the left leg down to the left foot.  She was able to walk 1/4 mile.  Her gait was normal.  There was no ankylosis.  There were no incapacitating episodes.  Flexion was to 49 degrees; extension was from 0 to 22 degrees; left lateral flexion was to 10 degrees; left later rotation was to 22 degrees; right lateral flexion was to 34 degrees; and right lateral rotation was to 25 degrees.  There was pain on motion.  There were no abnormalities noted on reflex examination, sensory examination or motor examination.  X-rays were noted to show no significant degenerative changes.  It was noted that the Veteran is employed and that time lost from work in the last year was due to pregnancy.  The diagnosis was, lumbar sacral strain.  The Veteran stated that she has a desk job and has to take frequent breaks from her job.  She reported problems with lifting and carrying, have difficulty reaching, weakness, decreased strength and pain.  She also reported that she is unable to travel for long distances, ride in a car for prolonged periods, to play sports, and to do chores.  Electrodiagnostic studies of the left lower extremity were normal.  It was noted that there is no electrodiagnostic evidence of left lumbosacral radiuclopathy or for an entrapment neuropathy involving the tested nerves.  The examiner stated that numbness of the left lower extremity is not caused by or result of lumbosacral strain.  The rationale was that the EMG of February 25, 2011 was a normal study, and there was no electrodiagnositic evidence of a left lumbosacral radiculopathy or for an entrapment neuropathy involving the tested nerves.  

Lumbosacral Strain

The Veteran is currently assigned a 20 percent disability evaluation for her lumbar strain, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Disease and Injuries to the Spine.

General Rating Formula for Diseases and Injuries of the Spine: (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

Rating with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  Unfavorable ankylosis of the entire spine-100.   Unfavorable ankylosis of the entire thoracolumbar spine-50.  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine-40.   Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine-30.   Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis-20.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height-10.  

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2010).

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes 5243 Intervertebral disc syndrome Rating:
With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months-60.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months-40.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months-20.  With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months-10.   Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a (2010).

After a review of the evidence of record, the Board finds that the Veteran's low back disability is manifested by, at worst, forward flexion to 49 degrees, which warrants a 20 percent rating.  The aforementioned evidence does not reflect any findings that would warrant a rating in excess of 20 percent under the criteria of the General Rating Formula for Diseases and Injuries of the Spine.  None of the medical evidence of record shows that the Veteran has forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The aforementioned range of motion findings do not demonstrate that the Veteran's spine is fixed or immobile. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent disability evaluation under Diagnostic Code 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, establish that her complaints as to her back disability are of such severity to warrant an increased evaluation.  

In addition, the Board has considered the provisions for evaluating intervertebral disc syndrome, but finds that they are not for application for the Veteran's service-connected lumbar spine disability because she has not been shown to have any incapacitating episodes that required treatment and bed rest prescribed by a physician.  Indeed, the Veteran denied having any periods of incapacitation or receiving any treatment during the February 2011 VA examination.

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from her lumbar strain.  Her incontinence has been related to stress incontinence after pregnancy and while sensory examination in September 2007 showed impairment to light touch in the left lower extremity, in February 2011, electrodiagnostic tests were normal and the examiner stated that the Veteran's complaint of numbness in the left lower extremity was not associated with the lumbar disorder.  It was noted that diagnostic tests revealed no neurological disorder related to the lumbar spine.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board acknowledges the Veteran's contentions that her disability is more severely disabling than reflected in the rating assigned.  However, the Veteran is not a licensed medical practitioner, and she is not competent to offer opinions on medical questions.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board has considered the statements of the Veteran as to the extent of her current symptoms, as she is certainly competent to report that her symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.   See Massey, 7 Vet. App. at 208.  Thus, to the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, she is not competent to make such an assertion.  See  Espiritu, 2 Vet. App. at 494. 

The Board has also considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted, as there is no evidence of increased severity at any time during the appeal period.

Left and Right Foot Disorders

The Veteran is currently assigned disability ratings for her bilateral foot disorder by analogy to DC 5284.  See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury.  A 20 percent rating is assigned under this Code for a moderately severe foot injury and a 30 percent disability is assigned under this Code for a severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Considering the evidence relating to the Veteran's service-connected foot disorders, the Board finds that the Veteran's disability picture is most consistent with the current 10 percent disability evaluation for the entire rating period and an increased disability evaluation is not warranted for either foot.  The objective clinical evidence of record indicates that the Veteran's disorders are equivalent to no more than a moderate foot injury.  

The Board notes that the Veteran has complaints of pain and examination has shown tenderness of both feet, her gait is normal, and no deformities have been noted.  On VA examination in February 2011, there was no evidence of swelling, instability, weakness or abnormal weight bearing for either foot and there was no atrophy or foot deformity.  She can stand for one hour and walk 1/4 mile.  For these reasons, the Board concludes that the preponderance of the evidence is against a finding that the service-connected left foot disability is moderately severe to warrant an evaluation in excess of 10 percent.  The Board also has considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, although the Veteran has complaints of pain, and tenderness, there is no objective clinical indication she has any symptoms causing functional limitation (motion, etc.) to a degree that would support a higher rating. Further, the current 10 percent disability evaluation contemplates the Veteran's complaints, as well as any limitation of motion due to pain. The evidence does not establish a basis to award a higher evaluation based upon the DeLuca factors.  

Therefore, the Board finds that the Veteran is not entitled to a disability evaluation in excess of 10 percent disability evaluation for her service-connected foot disorders for the entire rating period on appeal.  The Board acknowledges the Veteran's contentions that her disability is more severely disabling than reflected in the rating assigned.  However, the Veteran is not a licensed medical practitioner, and she is not competent to offer opinions on medical questions.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board has considered the statements of the Veteran as to the extent of her current symptoms, as she is certainly competent to report that her symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.   See Massey, 7 Vet. App. at 208.  Thus, to the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, she is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494. 

In reaching this decision, the Board also considered other applicable Diagnostic Codes.  There is no evidence that the Veteran's disorders resulted flat foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In addition, there is no evidence that the Veteran has acquired claw foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  As such, the Board does not believe that an increased evaluation under Diagnostic Codes 5276 or 5278 is warranted.  Further, in the absence of any pes planus, weak foot, pes cavus, Morton's disease, hallux valgus, hallux rigidus, hammertoe, malunion or nonunion of the metatarsal bones, or other deformity, evaluation of the left foot or the right foot under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the feet-DC 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5283-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.


Left Knee Disorder

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Here, the Veteran is currently assigned a 10 percent disability evaluation for her service-connected left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5014.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2010).   

Diagnostic Code 5014, osteomalacia, is rated on limitation of motion of affected parts, as arthritis, degenerative, pursuant to Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5014.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  (2010).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial increased rating in excess of 10 percent for her service-connected left knee disorder.  In this regard, the Board notes the Veteran has not been shown to have limitation of flexion to 30 degrees to warrant a disability rating in excess of 10 percent.  (Indeed, the VA examinations demonstrated limitation of flexion of the Veteran's left knee to 140, 130 and to 98 degrees.  

Additionally, the Veteran is not entitled to a separate compensable disability rating under Diagnostic Code 5261, which governs limitation of extension in the leg.  Specifically, the Veteran has not been shown to have limitation of extension of her left knee to 10 degrees.  Each examination noted above showed extension to 0 degrees.  As such, she has not been shown to meet the criteria for a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In addition, the Board has considered whether the Veteran is entitled to a separate compensable evaluation under Diagnostic Code 5257.  The Veteran has complained of instability; however, she did not report any episodes of locking, dislocation or subluxation.  Despite the Veteran's subjective complaints of instability, the objective medical evidence of record does not reflect there to be signs of instability in her left knee.  As such, the Board finds that the medical evidence of record does not indicate impairment of the left knee with slight recurrent subluxation or lateral instability, and a separate compensable rating for instability of the right knee cannot be granted.  

The Board has also considered whether the Veteran would be entitled to a higher initial evaluation for her left knee disorder under Diagnostic Codes 5010 and 5003.  The Veteran's range of motion in her left knee has been shown to be no worse than extension to 0 degrees and flexion to 98 degrees.  Therefore, the Veteran's limitation of flexion and extension are both noncompensable under Diagnostic Codes 5260 and 5261.  In addition, February 2011 radiographic report of the left knee showed no arthritis.  There are no X-ray findings of degenerative arthritis.  Therefore, assigning a separate rating under Diagnostic Codes 5010 and 5003 for the pain caused by arthritis is not warranted.  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an initial increased evaluation for the Veteran's service-connected left knee disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the10 percent disability rating already assigned.  In this regard, the Board observes that the Veteran has complained of pain, instability and stiffness in her left knee.  However, the February 2011 examiner noted that there was no objective evidence of pain or limited range of motion following repetitive motion.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board finds that the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluation.   

The Board acknowledges the Veteran's contentions that her disability is more severely disabling than reflected in the rating assigned.  However, the Veteran is not a licensed medical practitioner, and she is not competent to offer opinions on medical questions.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board has considered the statements of the Veteran as to the extent of her current symptoms, as she is certainly competent to report that her symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.   See Massey, 7 Vet. App. at 208.  Thus, to the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, she is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494. 

Additionally, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes for the knee.  In this regard, Diagnostic Code 5256 is not for application as ankylosis was not shown.  Diagnostic Codes 5258-5259 are not for application as dislocated or removed cartilage was not indicated.  Diagnostic Code 5262 is not for application as impairment of the tibia and fibula was not shown and Diagnostic Code 5263 is not for application as recurvatum was not shown.   

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for her service-connected left knee disorder at any point during the instant appeal, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 10 percent evaluation is appropriate for the entirety of the rating period.   


Other Considerations 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral foot disorder, the lumbar spine disorder or for the left knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disorders with the established criteria found in the rating schedule for disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for any disorder at issue here.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The record reflects that the Veteran currently works and, while she reported to experience pain, there is no objective evidence that she is unable to maintain her job or obtain another type of employment due to her left knee, back or bilateral foot conditions.  Therefore, the evidence does not show that the Veteran's disorders have markedly interfered with her employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  


ORDER

An increased initial disability rating for service-connected lumbosacral strain, currently evaluated 20 percent disabling is denied.

An increased initial disability rating for service-connected residuals of a stress fracture of the third metatarsal of the left foot with plantar fasciitis, currently evaluated 10 percent disabling is denied.

An increased initial disability rating for service-connected residuals of stress fractures of the second and third metatarsals of the right foot with plantar fasciitis, currently evaluated 10 percent disabling is denied.


An increased initial disability rating for service-connected left patellofemoral pain syndrome, currently evaluated 10 percent disabling is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


